Citation Nr: 1708785	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-29 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than May 21, 2002, for the award of service connection for schizophrenia, paranoid type.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1976 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board notes that the Veteran was adjudicated to be incompetent in an August 2011 rating decision and that his spouse was subsequently appointed as his custodian to receive and disburse VA funds.  However, the fiduciary has not prosecuted the Veteran's appeal.  38 C.F.R. § 20.301 (2016) (notwithstanding the fact that a fiduciary may have been appointed for a claimant, an appeal filed by a claimant will be accepted).  The Board has therefore only listed the Veteran as a party to this appeal.

In a June 2015 decision, the Board denied the Veteran's claim for an effective date earlier than May 21, 2002, for the award of service connection for schizophrenia, paranoid type.  The Veteran appealed the determination to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the Office of General Counsel for VA and the Veteran's attorney filed a Joint Motion for Remand (JMR), which was granted by the Court in April 2016.  The June 2015 decision was vacated, and the case was remanded to the Board.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System paperless files.  A review of the documents in such files reveals pertinent evidence, including the June 2015 Board decision, the April 2016 JMR, and the August 2016 appellate brief from the Veteran's attorney.


FINDINGS OF FACT

1.  Following the most recent final denial in a May 1985 administrative decision, which determined that new and material evidence had not been received in order to reopen a claim of entitlement to service connection for a nervous condition, VA first received the Veteran's petition to reopen such claim on May 21, 2002.

2.  In an August 2011 rating decision, service connection for schizophrenia, paranoid type was granted, effective May 21, 2002, the date the petition to reopen a claim was received.


CONCLUSIONS OF LAW

1.  The May 1985 administrative decision that denied service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R.               §§ 3.104, 20.302, 20.1103 (2016). 

2.  An effective date prior to May 21, 2002, for the award of service connection for schizophrenia, paranoid type is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).   Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

With regard to the Veteran's claim for an earlier effective date, as service connection for schizophrenia, paranoid type was granted in the August 2011 rating decision, and an initial rating and effective date assigned, the notice requirements have been met because the initial intended purpose of the notice has been served.  Additional notice is not required concerning these "downstream" effective date elements of the claims. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  VA's General Counsel has clarified that no additional notice is required for a downstream issue, including the assigned effective date, and that a Court decision suggesting otherwise is not binding precedent. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a statement of the case if the disagreement is not resolved.  Since the RO issued a statement of the case in September 2013 addressing the downstream effective-date claim, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008); Huston v. Principi, 17 Vet. App. 195 (2003).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and 
pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent records are associated with the claims file.

He has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  Moreover, review of the record fails to reveal any deficiency with respect to either the duty to notify or assist.  Therefore, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).



II.  Analysis

The Veteran contends that an effective date of June 2, 1978, the date of his original claim, is warranted for his service connected schizophrenia, paranoid type.

Except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a).  The statutory provision is implemented by regulation which provides that the effective date for an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if the formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the receipt of the informal claim.  38 C.F.R. § 3.155.

To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The basic facts in this case are not in dispute.  The Veteran initially filed a claim for service connection for a nervous condition in June 1978, and his claim was denied in a November 1978 rating decision.   He filed a timely a notice of disagreement in August 1979, and a statement of the case was issued in July 1980.  The Veteran, however, did not file a substantive appeal, or submit new and material evidence, within the expiration of the appeal period.  In this regard, rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).  Under these circumstances, the Board must find that the November 1978 decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The Board has also considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a nervous condition was received prior to the expiration of the appeal period stemming from the November 1978 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

In April 1985, the Veteran filed a petition to reopen a claim for service connection for a nervous condition.  The RO sent correspondence to the Veteran in May 1985 notifying him that his claim had been previously denied and that he needed to submit new and material evidence to reopen his claim.  The Veteran did not respond to this letter and no new and material evidence was received within a year.  Under these circumstances, the Board must find that the May 1985 decision is final.  38 U.S.C.A. § 7105(c); 38. C.F.R. §§ 3.104, 20.302, 20.1103.

The Board acknowledges that the November 1978 and/or May 1985 rating decisions could also be vitiated by a finding of clear and unmistakable (CUE) in such decisions (see Routen v. West, 142 F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three exceptions to the rules regarding finality and effective dates); however, no such claim has been raised here.   A CUE claim requires some degree of specificity not only as to what the alleged error is, but-unless it is the kind of error that, if true, would constitute CUE on its face-persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  In the instant case, while the Veteran has generally contended that he should be awarded an effective date of June 1978 for service connection for schizophrenia, paranoid type, he has not alleged CUE, and such contentions do not reflect the type of specificity need to sufficiently raise such a claim.

Thereafter, VA received the Veteran's current petition to reopen his claim for service connection for an anxiety disorder on May 21, 2002.  An August 2011 rating decision granted service connection for schizophrenia, paranoid type, effective May 21, 2002.

First, the Board finds that there is no document of record that can be construed as an informal or formal claim for service connection for schizophrenia, paranoid type that was received after the final May 1985 denial, but prior to the receipt of the May 21, 2002 claim. While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established). VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, any record of VA treatment for the Veteran's schizophrenia during this period also cannot constitute a request to reopen a claim for service connection.

The parties to the April 2016 JMR agreed that the June 2015 decision failed to address whether an August 1987 statement from the Veteran constituted an informal claim for service connection.  

By way of background, in September 1986, VA sent the Veteran a letter informing him that his education benefits would expire on October 8, 1987.  In response, the Veteran submitted a letter in December 1986 requesting that his delimiting date be extended.  In a March 1987 letter, VA informed the Veteran that an extension of his delimiting date would be granted if a disability prevented him from initiating or completing an education program.  The letter requested that he submit evidence of the following items: 1) the disability; 2) the beginning and ending dates of the disability; 3) a statement of how the disability was incurred; 4) a statement of his employment history; and 5) medical evidence of the disability.  In April 1987, the Veteran once again reiterated his request for an extension of the delimiting date, and submitted medical information to justify his request.  In June 1987, VA sent the Veteran another letter requesting that he specifically address items 1 through 4 listed in the March 1987 letter.  In response, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, on August 28, 1987.  After providing his name and file number, he wrote, "Change on delimiting date (Education benefits)."  The Veteran then wrote "Item #1" and identified a left knee problem and a "nervous condition."  For "Item #2," he stated that his conditions began in 1976.  For "Item #3," he wrote that his left knee injury occurred while was training at Camp Lejeune.  With regard to his nervous condition, he wrote that it "happen[ed] during my time in the service."  The Veteran then indicated that both conditions came and went, and that there was no ending date.  Finally, for "Item #4," the Veteran discussed his work history.  In November 1987, VA sent the Veteran another letter requesting the beginning and ending periods of whether he was unable to pursue training and the reasons he was unable to pursue training.  The letter also requested that he provide a statement from a physician identifying his disabilities and treatment, the period(s) of disability, and a statement concerning the Veteran's feasibility of employment or training.  In February 1988, the Veteran was informed that his claim for an extension was disallowed due to his failure to respond to the November 1987 letter.  In a May 1988 statement, the Veteran reiterated his request for an extension of his delimiting date.  In September 1988, he was notified that his request for an extension was once again disallowed. 

The Board finds that the August 1987 statement did not constitute an informal claim for service connection for a nervous disorder.  Under 38 C.F.R. § 3.155(b)(2), "[a]n intent to file a claim must identify the general (e.g., compensation, pension), but need not identify the specific benefit claims or any medical condition(s) on which the claim is based."  Based upon the context under which the August 1987 statement was given, it is clear that the Veteran's letter was submitted in response to his claim for an extension of the delimiting date of his education benefits.  Not only was the August 1987 statement directly responsive to VA's June 1987 letter, the Veteran very clearly indicated that he sought an extension of his delimiting date for education benefits on the August 1987 statement itself.  Although the Veteran attributed the onset of his "nervous condition" to his military service, there is nothing else in the letter indicating that he wished to reopen his previous denied claim for service connection or that he sought compensation for that disability.  Therefore, the Board finds that the August 1987 did not constitute a valid informal claim for service connection.

Based on the analysis above, and after reviewing the totality of the evidence, the Board finds that the RO did not receive an application for compensation benefits prior to the receipt of the Veteran's petition to reopen on May 21, 2002.  The Board recognizes that the Veteran has generally alleged that he has suffered from schizophrenia since service.  However, the effective date of an award of service connection is assigned not based on the date the disability appeared or the date of the earliest medical evidence demonstrating the existence of such disability and a causal connection to service or a service-connected disability; rather, the effective date is assigned based on consideration of the date that the application upon which service connection was eventually awarded was received by VA.  See Lalonde, supra. 

Importantly, the pertinent regulations specifically state that the effective date should be the date of a claim to reopen after a final disallowance or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  In the instant case, based on these regulations, the effective date has been appropriately assigned as the date of claim to reopen after the final RO disallowance of the claim.  While sympathetic to the Veteran's belief that an earlier effective date is warranted, for the reasons outlined above, the Board is precluded by law from assigning an effective date prior to May 21, 2002, for the grant of service connection for schizophrenia, paranoid type.  

Accordingly, the preponderance of the evidence is against the claim for an effective date prior to May 21, 2002 for the award of service connection for such disability.  As such, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

An effective date prior to May 21, 2002 for the award of service connection for schizophrenia, paranoid type, is denied.




____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


